Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In preliminary amendments dated 6/23/19, Applicant amended claims 1-16, canceled no claims, and added no new claims.  Claims 1-16 are presented for examination.
	Examiner notes that, in said preliminary amendments, Applicant failed to note several changes and deletions such as removal of step numbers in every claim and amendments in claim language such as changing “characterized in that it comprises” in claim 2 to “comprising.”  Examiner respectfully reminds Applicant to follow the guidelines in 37 C.F.R. 1.121(c) for making amendments to claims.

Objections
	Claim 5 is objected to because of the following informality: this claim recites “the portable terminal” which lacks antecedent basis.

Rejections under 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble of independent claim 1 recites “a method for local profiling of a user of a terminal, comprising, iteratively:” but this claim recites no end condition for the iterative steps.  Thus, the steps recite an endless loop. And person of ordinary skill in the art would not know when or how the iterations end and the claim is indefinite.  Claims 8-16 are also rejected as they depend directly or indirectly on claim 1 but recite no such ending condition to the iterations in claim 1.  Claims 2-7 are rejected because claims 3-7 depend directly or indirectly on claim 2 and claim 2 incorporates the method of claim 1 and thus also incorporates its indefiniteness.

Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of these claims recites “wherein the index is synchronized on the portable terminal” but does not say what the index is synchronized with.  Therefore a person of ordinary skill in the art would not know what to synchronize the index with and these claims are indefinite.

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. Independent claim 1 recites a step of unlocking, by the user, access to a local user profile of the user; a step of detecting a treatment of events by the user on said terminal; and a step of editing the user profile as a function of each treatment detected, which are each mental processes accomplishable in the human mind or on paper.  This claim recites no additional elements and thus is not integrated to a practical application.  Taken as a whole, the claim recites only mental processes and recites no additional elements, thus does not recite anything that amounts to significantly more than the mental processes.  Independent claim 2 recites “a profiling method according to claim 1” which are mental process steps per above, and the steps of a step of entering search keywords by the user on the terminal; a step of searching for private information as a function of entered keywords; and a step of ranking said private information as a function of the local user profile, which are also each mental processes accomplishable in the human mind or on paper.  Claim 2 recites the additional element of “a step of displaying the ranked private information, during the editing step, editing the user profile as a function of the processing performed on at least one item of private information displayed,” which is an output step.  Thus, said additional element does not integrate the method of claim 2 into a practical application.  Taken as a whole, the additional element of an output step is routine and conventional in the art per Rajan (US 20170097933 paragraph 0105 displaying blended public and private data), Cionca et al (US 8,935,245) column 7 lines 7-25 displaying information on public and private resources per a query), and Federspiel et al (US 20180107718) paragraph 0005 display private data from a relational database and public information in a video).  Thus said additional element does not amount to significantly more than the mental processes described.
Claims 3 and 12 each recites creating an index of private information, the unlocking step unlocking access to the index for the search step (creating data is a mental process accomplishable in the human mind or on paper).  Claims 4 and 13 each recites wherein the index is stored in a remote memory resource, the unlocking step unlocking access to this resource (storing data is routine and conventional per list in MPEP 2106.05(d) part II).  Claim 5 recites wherein the index is synchronized on the portable terminal when access to the index is unlocked (synchronizing data is sending data over a network to the portable terminal which is routine and conventional per list in MPEP 2106.05(d) part II).  Claim 6 recites a step of sending a request to a remote server for results of a search for public information (sending data over a network to the portable terminal which is routine and conventional per list in MPEP 2106.05(d) part II); and a step of receiving public information (receiving data over a network to the portable terminal which is routine and conventional per list in MPEP 2106.05(d) part II), -the display step displaying the private and public information, said information being identified as such (displaying data is an output step which is routine and conventional per Rajan, Cionca, and Federspiel above).
Claims 7 and 11 each recites associating remote private information storage services, the information of each associated service being implemented during the step of detecting the treatment of events (associating data is judgement and a mental process accomplishable in the human mind or on paper).  Claims 8 and 15 each recites wherein the unlocking step is performed remotely from the terminal, the unlocking step comprising a step of authenticating the portable terminal on a cellular telephone network (unlocking access is a judgement and a mental process accomplishable in the human mind or on paper).  Claims 9 and 16 each recites wherein the unlocking step implements a virtual SIM card (a virtual SIM card is data, unlocking access to data is a judgement and a mental process accomplishable in the human mind or on paper).  
Claim 10 recites a step of sending a request to a remote server for public search results, based on the entered keywords (sending data over a network to the portable terminal which is routine and conventional per list in MPEP 2106.05(d) part II); a step of unlocking access to private information by the user (unlocking access is a judgement and a mental process accomplishable in the human mind or on paper); a step of searching for private information, access to which is unlocked, based on the entered keywords, providing private search results (searching for data is a mental process accomplishable in the human mind or on paper); a step of receiving public search results from the remote server (receiving data over a network to the portable terminal which is routine and conventional per list in MPEP 2106.05(d) part II); and a step of displaying the public search results received and the private search results on a single interface, the private and public results being identified as such on this interface (displaying data is an output step which is routine and conventional per Rajan, Cionca, and Federspiel above).  Claim 14 recites wherein the index is synchronized on the portable terminal when access to the index is unlocked (synchronizing data is sending data over a network to the portable terminal which is routine and conventional per list in MPEP 2106.05(d) part II).

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson et al (US 20140032517), hereafter Henderson.
With respect to claim 1, Henderson teaches:
a step of unlocking, by the user, access to a local user profile of the user (paragraph 0031 authorizing access to profile for a user); 
a step of detecting a treatment of events by the user on said terminal (paragraph 0033 figure 1 detect behavioral information of user on client 12); and 
a step of editing the user profile as a function of each treatment detected (paragraph 0033 updating components in profile per behavioral information).

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Rajan et al (US 20170097933), hereafter Rajan.
With respect to claim 2, Henderson teaches a profiling method according to claim 1 as shown for claim 1 above.  With respect to claim 2, Henderson also teaches:
a step of entering search keywords by the user on the terminal (paragraph 0037 keywords received in search query from user at client machine 12); and 
a step of searching for private information as a function of entered keywords (paragraph 0037 search using keywords in query).
Henderson does not teach:
a step of ranking said private information as a function of the local user profile; and 
a step of displaying the ranked private information, during the editing step, editing the user profile as a function of the processing performed on at least one item of private information displayed.
Rajan teaches these things:
a step of ranking said private information as a function of the local user profile (paragraph 0103-0105 ranking private results using user profile); and 
a step of displaying the ranked private information, during the editing step, editing the user profile as a function of the processing performed on at least one item of private information displayed (paragraph 0103-0105 displaying blended ranked information, paragraph 0135 editing/updating user profile with search results).
It would have been obvious to have combined the search techniques in Henderson with the ranking and display functions in Rajan to allow users to maintain private information that is searchable.

Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson and Rajan in further view of Alpha et al (US 20150312259), hereafter Alpha.
With respect to claims 3, all the limitations in claim 2 are addressed by Henderson and Rajan above.  The combination of Henderson and Rajan does not teach creating an index of private information, the unlocking step unlocking access to the index for the search step.  Alpha teaches this in generating an index of private content items and controlling access to said index through access control lists (paragraph 0009).  It would have been obvious to have combined this generating index function in Alpha with the techniques for searching and displaying private data in Henderson and Rajan to expand upon and a user’s searching abilities, making the combination more user-friendly.
With respect to claim 4, all the limitations in claims 2 and 3 are addressed by Henderson, Rajan, and Alpha above.  Alpha also teaches wherein the index is stored in a remote memory resource, the unlocking step unlocking access to this resource (paragraph 0011 private content index is remote from the client device).  It would have been obvious to have combined this generating index function in a remote memory resource in Alpha with the techniques for searching and displaying private data in Henderson and Rajan to expand upon and a user’s searching abilities, making the combination more user-friendly.
With respect to claim 6, all the limitations in claims 2 and 3 are addressed by Henderson, Rajan, and Alpha above.  Rajan also teaches:
a step of sending a request to a remote server for results of a search for public information (paragraphs 0103-0105 requesting public information); and 
 step of receiving public information (paragraphs 0103-0105 receiving public information), 
the display step displaying the private and public information, said information being identified as such (paragraph 0103-0105 displaying blended ranked information, paragraph 0135 editing/updating user profile with search results).
With respect to claim 7, all the limitations in claim 2 are addressed by Henderson and Rajan above.  The combination of Henderson and Rajan does not teach associating remote private information storage services, the information of each associated service being implemented during the step of detecting the treatment of events.  Alpha teaches this in remote private spaces associated as belonging to a user, wherein events detected include logging into the spaces (paragraph 0065 figure 3).  It would have been obvious to have combined the associating function for remote private information storage services in Alpha with the techniques for searching and displaying private data in Henderson and Rajan for the convenience of accessing multiple private spaces at once, making the combination more user-friendly.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Rajan, and Alpha in further view of Egorov et al (US 9,971,907), hereafter Egorov.
With respect to claim 5, all the limitations of claims 2-4 are addressed by Henderson, Rajan, and Alpha above.  The combination of Henderson, Rajan, and Alpha does not teach wherein the index is synchronized on the portable terminal when access to the index is unlocked.  Egorov teaches this with private indexes kept on a server which are synchronized/updated from the client (column 20 lines 53-61).  It would have been obvious to have combined the techniques for searching and displaying private and public data in Henderson, Rajan, and Alpha with the synchronization function in Egorov to have fewer requirements for terminal memory bandwidth, making the combination faster and more efficient and thus more user-friendly.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Alpha.
With respect to claim 8, all the limitations in claim 1 are addressed by Henderson above.  Henderson does not teach wherein the unlocking step is performed remotely from the terminal, the unlocking step comprising a step of authenticating the portable terminal on a cellular telephone network.  Alpha teaches this with an example of unlocking private data from a smartphone (paragraph 0065).  It would have bene obvious to have combined the techniques for searching and displaying private data in Henderson with function of remote unlocking in Alpha to give users the convenience of remote unlocking, making the combination more user-friendly.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson and Alpha in further view of Haggerty et al (US 20130122864), hereafter Haggerty.
With respect to claim 9, all the limitations in claims 1 and 8 are addressed by Henderson and Alpha above.  The combination of Henderson and Alpha does not teach wherein the unlocking step implements a virtual SIM card.  Haggerty teaches this with access control clients for implementing a virtual UICC (SIM card) (paragraphs 0051, 0055-0057).  It would have been obvious to have combined the techniques for private searching and in Henderson and Alpha with the use of a virtual SIM card in Haggerty to take advantage of this technology instead of using a physical SIM card, making the combination more user-friendly.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Rajan.
With respect to claim 10, all the limitations in claim 1 are addressed by Henderson above.  Henderson does not teach:
a step of sending a request to a remote server for public search results, based on the entered keywords; 
a step of unlocking access to private information by the user; 
a step of searching for private information, access to which is unlocked, based on the entered keywords, providing private search results; 
a step of receiving public search results from the remote server; and 
a step of displaying the public search results received and the private search results on a single interface, the private and public results being identified as such on this interface.
Rajan teaches these things:
a step of sending a request to a remote server for public search results, based on the entered keywords (paragraphs 0103-0105 searching public information); 
a step of unlocking access to private information by the user (paragraph 0007 example of unlocking access to private information); 
a step of searching for private information, access to which is unlocked, based on the entered keywords, providing private search results (paragraph 0103-0105 search and receive results from private data sources); 
a step of receiving public search results from the remote server (paragraphs 0103-0105 receiving results from searched public information, server is remote per figure 16); and 
a step of displaying the public search results received and the private search results on a single interface, the private and public results being identified as such on this interface (paragraphs 0103-0105 displaying blended public and private information).
It would have been obvious to have combined the search techniques in Henderson with the ranking and display functions in Rajan to allow users to maintain private information that is searchable.

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson and Rajan in further view of Alpha.
With respect to claim 11, all the limitations in claims 1 and 10 are addressed by Henderson and Rajan above.  The combination of Henderson and Rajan does not teach associating remote private information storage services, the information of each associated service being implemented during the step of searching for private information.  Alpha teaches this in remote private spaces associated as belonging to a user, wherein events detected include logging into the spaces (paragraph 0065 figure 3).  It would have been obvious to have combined the associating function for remote private information storage services in Alpha with the techniques for searching and displaying private data in Henderson and Rajan for the convenience of accessing multiple private spaces at once, making the combination more user-friendly.

With respect to claim 12, all the limitations in claims 1 and 10 are addressed by Henderson and Rajan above.  The combination of Henderson and Rajan does not teach creating an index of private information, the unlocking step unlocking access to the index for the search step.  Alpha teaches this in generating an index of private content items and controlling access to said index through access control lists (paragraph 0009).  It would have been obvious to have combined this generating index function in Alpha with the techniques for searching and displaying private data in Henderson and Rajan to expand upon and a user’s searching abilities, making the combination more user-friendly.

With respect to claim 13, all the limitations in claims 1, 10, and 12 are addressed by Henderson, Rajan, and Alpha above.  Alpha also teaches wherein the index is stored in a remote memory resource, access to which is unlocked during the unlocking step (paragraph 0011 private content index is remote from the client device).  It would have been obvious to have combined this generating index function in a remote memory resource in Alpha with the techniques for searching and displaying private data in Henderson and Rajan to expand upon and a user’s searching abilities, making the combination more user-friendly.

With respect to claim 15, all the limitations in claims 1 and 10 are addressed by Henderson and Rajan above.  The combination of Henderson and Rajan does not teach wherein the unlocking step is implemented remotely from the terminal, the unlocking step comprises a step of authenticating the portable terminal on a cellular telephone network.  Alpha teaches this with an example of unlocking private data from a smartphone (paragraph 0065).  It would have bene obvious to have combined the techniques for searching and displaying private data in Henderson with function of remote unlocking in Alpha to give users the convenience of remote unlocking, making the combination more user-friendly.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Rajan, and Alpha in further view of Egorov.
With respect to claim 14, all the limitations in claims 1, 10, and 12-13 are addressed by Henderson, Rajan, and Alpha above.  The combination of Henderson, Rajan, and Alpha does not teach wherein the index is synchronized on the portable terminal when access to the rtemote memory is unlocked.  Egorov teaches this with private indexes kept on a server (a remote meory) which are synchronized/updated from the client (column 20 lines 53-61).  It would have been obvious to have combined the techniques for searching and displaying private and public data in Henderson, Rajan, and Alpha with the synchronization function in Egorov to have fewer requirements for terminal memory bandwidth, making the combination faster and more efficient and thus more user-friendly.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Rajan, and Alpha in further view of Haggerty.  With respect to claim 16, all the limitations in claims 1, 10, and 15 are addressed by Henderson, Rajan, and Alpha above.  The combination of Henderson, Rajan, and Alpha does not teach wherein the unlocking step implements a virtual SIM card.  Haggerty teaches this with access control clients for implementing a virtual UICC (SIM card) (paragraphs 0051, 0055-0057).  It would have been obvious to have combined the techniques for private searching and in Henderson and Alpha with the use of a virtual SIM card in Haggerty to take advantage of this technology instead of using a physical SIM card, making the combination more user-friendly.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        9/21/22